         Case 1:17-cr-00037-JPJ-PMS Document 79 Filed 11/13/18 Page 1 of 1 Pageid#: 289

               *                                                                                                  .
A9245c mev.2/l8-kAw Addîtions05/17)AmendedJudgmentincrimina!case                                              ''' ''
                   sheet2-Imqrisonment                                         .--. ----.- --    -   @- 0
                                                                                                        - .:
                                                                                                           J-:IdbntifyChangmwi
                                                                                                                             thAsterisks(*))
  .
                                                                                                Judgment-page         2 .zor.        7
 DEFEND AN T:    DORIS M ARIE SHUM ATE
 CA SE    BER:DVAW 117CR020037-001


                                                            T4IsO N        NT
         Thedefendantishereby committedto the custody ofthe United StatesBureau ofPrisonsto be imprisoned fora
  totalterm of:                                                                                      ejpqr; ogsc: u y
     Bight(8)months.Thisterm consistsof8monthsoneachofCount.     s1,3and5,a11tobeservedconcurrently.         ATA:INGII <oj
                                                                                                                     'O'
                                                                                                                       !   sy'coj
                                                                                                                          va    -
                                                                                                                                 ja.
                                                                                                                                   j-
                                                                                                                         J <M      .
                                                                                                                 FILED

                                                                                                                      Ngy IJ 20:2
      I-l
       x Thb-court-mal
                     G tke-iklowin
                                 - recommendationstotheBureauofPrisons:
      Thatthe defendantreceiveappropriatem entalhealth treatm entwhileimprisoned.
                                                                                                               BzJULI %
                                                                                                                      a U
                                                                                                                       )3.          CE


      IhatthedefendantbedesignatedtotheAlderson,>      facility,inordertofacilitatevisitsby familymembers.

      r-l ThedefendantisremandedtothecustodyoftheUnitedStatesM arshal.
      r-1 ThedefendantshallsurrendertotheUnitedStatesMarshalforthisdistrict:
          r-1 at                               E1 aam. r-l p.m .      on
           1 asnotifedbytheUnitedStatesMarshal.
          U'
           .




* I-l
   x ThedefendantshallsurrenderforserviceofsentenceattheinstitutiondesignatedbytheBureauofPrisons:
   * rxR                 ' aeeroctober12,2018asnotisedby the united staues Marshal
          1-1 asnotifiedl
                        ?ytheUnitedStafesM arshal.
          (-1 asnotifiedbytheProbationorPretrialServicesOffice.


                                                            M TG G




          Defendant% .s     .
                                   n         /o--J 5- /g-
                                                  .                              to           é'PC J/X /J:m
           X / apq                       Z       witl
                                                    aacexisedcopyofthisjudgment     .

                                                                           .                         '

                                                                           : Jz:z                        a,
                                                                                                         '        ee'
                                                                                                                    z,.-
                                                                                          .                            L

                                                                   By '                                         G o



          Case 1:17-cr-O0037-JPJ-PM S Docum ent76 Filed 08/30/18 Page 2 Of7 Pagqid#:276
